Citation Nr: 0637087	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-41 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
bipolar disorder, from the initial grant of service 
connection.  

2.  Entitlement to an effective date earlier than May 24, 
2002, for the grant of service connection for bipolar 
disorder.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1970 to February 
1980.  

By rating action in September 1990, the RO denied service 
connection for a psychiatric disorder.  The veteran was 
notified of this decision but did not perfect an appeal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2003 decision by the RO which 
granted service connection for bipolar disorder and assigned 
an initial evaluation of 30 percent, effective from May 24, 
2002, and a March 2004 RO decision that denied entitlement to 
TDIU.  By rating action in September 2004, the RO assigned an 
increased rating to 50 percent for bipolar disorder, 
effective from May 24, 2002.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was established, the veteran's 
symptoms for bipolar disorder are not shown to be productive 
of occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  

3.  The veteran did not perfect an appeal from a September 
1990 rating decision that denied service connection for a 
psychiatric disorder.  

4.  A request to reopen the claim of service connection for a 
psychiatric disorder was received on May 24, 2002.  

5.  The earliest effective date for the assignment of a 50 
percent evaluation for bipolar disorder is May 24, 2002, the 
date of receipt of the request to reopen the veteran's claim.  

6.  The veteran's only service-connected disability is 
bipolar disorder and is rated 50 percent disabling.  

7.  The veteran has an associate of art degree, is currently 
enrolled full-time in college, and has 26 years of 
occupational experience as an automobile and insurance 
salesman; he reportedly last worked full-time in 2000.  

8.  The veteran's service-connected disability is not shown 
to preclude him from securing and following substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for bipolar disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.126, 
4.130, Part 4, including Diagnostic Code (DC) 9432 (2006).  

2.  An effective date earlier than May 24, 2002 for the 
assignment of a 50 percent for bipolar disorder is not 
warranted.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.1(p), (r), 3.159, 3.400(q), (r), 4.63, 20.302, 20.1103 
(2006).  

3.  The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

Prior to initial adjudication of the veteran's claims, 
letters dated in May and July 2002, fully satisfied the duty 
to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters provided appropriate VCAA notice 
regarding the veteran's initial service connection claim, and 
in a subsequent letter in December 2003, he was notified of 
the evidence that was needed to substantiate his claim for a 
higher rating and that VA would assist him in obtaining 
evidence, but that it was ultimately his responsibility to 
give VA any evidence pertaining to his claims and to submit 
any evidence in his possession to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  As 
noted, the veteran's claim for service connection was granted 
in a March 2003 rating decision and he subsequently appealed 
the 30 percent rating initially assigned.  

Even though the VCAA letters did not include adequate notice 
of what was needed to establish an effective date, the Board 
finds no prejudice to the claimant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  In this regard, the Board 
observes that the May and July 2002 duty to assist notice was 
properly tailored to the application for the original request 
for service-connected benefits.  As stated above, the RO 
awarded service connection for bipolar disorder in the March 
2003 rating decision and assigned an initial disability 
rating.  The letters served its purposes in that it provided 
section 5103(a) notice of the claimant; and its application 
is no longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Following the grant of service connection, the 
veteran filed a notice of disagreement, and in accordance 
with 38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued 
a statement of the case (SOC) which contained, in pertinent 
part, the criteria for establishing a higher rating, TDIU, 
and an earlier effective date.  See 38 U.S.C.A. § 7105(d)(1) 
(West 2002).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b) (2005).  See also Dingess/Hartman, supra.  

The veteran's service medical records and all private and VA 
medical records identified by him have been obtained and 
associated with the claims file.  Additionally, the veteran 
was examined by VA on two occasions during the pendency of 
this appeal.  As there is no indication in the record that 
any additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file, the 
Board is satisfied that the duty to assist has been complied 
with and that no further development is required.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  When evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation sole on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

As noted above, the appeal for an evaluation in excess of 50 
percent for bipolar disorder arises from a request to reopen 
a prior final rating action, and a March 2003 rating decision 
which granted service connection and assigned an initial 
evaluation of 30 percent (subsequently increased to 50 
percent by rating action in September 2004), effective from 
May 24, 2002, the date of receipt of the veteran's request to 
reopen the claim.  38 C.F.R. § 3.400(q),(r) (2006).  

As held in AB v. Brown, 6 Vet. App. 35, 38, (1993), where the 
claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  See also Fenderson v. West, 
12 Vet. App. 119 (1999), which held that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found.  

Where bipolar disorder results in total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where bipolar disorder causes occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent rating is for assignment.  

Where bipolar disorder results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating is awarded.  

38 C.F.R. § 4.130, Diagnostic Code 9432 (2006).  

Bipolar Disorder

In reviewing the evidence, the Board notes that the veteran's 
psychiatric symptomatology and the findings on the two VA 
examinations as well as the outpatient reports conducted 
during the pendency of the appeal are not materially 
different.  

On VA examination in August 2002, the veteran reported that 
he had been hospitalized once during the past year for heart 
problems, and had not attended a VA medical clinic because he 
felt that the treatment was not of standard quality.  He was 
married three times, and has been married to his third wife 
for 23 years.  The veteran reported that he was employed for 
26 years selling automobiles and insurance, but had not 
worked since 2000 because of his heart, diabetes, and bipolar 
disorder.  He also reported that he had an associate of arts 
degree.  On mental status examination, the veteran was obese 
and somewhat hyper-tense and nervous during the interview.  
He was angry because his military career was shortened due to 
what he felt was an unfair summary court martial for 
disobeying orders.  His thoughts were somewhat confused, but 
he was not delusional and denied any hallucinations.  His 
speech was relevant but pressured, and his memory was poor.  
He reported panic attacks, depression, poor sleep due to 
bizarre dreams, and said that he withdrew from people.  His 
hygiene was good, and he was well oriented.  The examiner 
opined that it was at least as likely as not that the 
veteran's bipolar disorder was aggravated during service.  
The diagnoses included passive aggressive personality and 
bipolar disorder.  The Global Assessment of Functioning (GAF) 
score was 60.  

On examination in January 2004, the veteran reported that he 
was married to his current spouse for nearly 25 years and had 
been employed as a mobile home salesman, but had not worked 
since 2000.  On mental status examination, the veteran 
reported that his thought processes were intact except when 
he is in a manic state.  He denied any delusions or 
hallucinations and admitted to two suicide attempts by 
overdoes.  He was somewhat manic and had to be prompted to 
respond to questions.  His personal hygiene was good, and he 
was well oriented.  Long and short-term memory was poor and 
he was obsessive about his appearance, which he admitted was 
obese.  His speech was relevant but almost manic, and he 
admitted to panic attacks, depressed mood, and interrupted 
sleep.  Impulse control was good most of the time.  The 
diagnoses included dysthymic disorder and bipolar disorder.  
The GAF score was 60.  

The evidentiary record also includes numerous VA and private 
outpatient progress notes showing treatment for various 
maladies, including for psychiatric problems on a couple of 
occasions in 2003 and 2004.  When seen by a clinical 
psychiatric nurse in October 2003, the veteran reported an 
inability to shake the feeling of possible death since his 
open heart surgery in 1999.  He said that his personality had 
changed since the surgery and that he was easily triggered 
into tearfulness throughout the day.  He also described 
depressed mood, fear, periods of insomnia, increased appetite 
and feelings of hopelessness and helplessness.  His mania 
included overspending, feelings of grandiosity, multi-
tasking, excessive energy, racing thoughts, and elevated 
mood.  The GAF score was 48.  When seen by the same clinician 
in November 2003, the veteran reported that he made a 
connection to his manic/panic episode from his last visit in 
that he had drank 10 cups of coffee.  On mental status 
examination, the veteran was appropriately dressed and 
cooperative throughout the interview.  His speech was normal 
in volume, rate, and tone, his mood was "OK" and his affect 
was expansive at times.  His thought processes were fairly 
logical, sequential, and goal directed.  He was talkative and 
hypo-manic, his memory was intact, and his insight and 
judgment were fair.  He denied any suicidal or homicidal 
ideations.  

When seen in March 2004, the veteran reported that he was 
starting college full-time the following week and would be in 
class eight hours a day.  The clinical findings on mental 
status examination were unchanged from November 2003.  When 
seen by VA in August 2004, the veteran reported that his mood 
was fairly stable and that he was still attending classes and 
had a 3.7 GPA.  The clinical findings on mental status 
examination were essentially the same as in March 2004.  

The evidentiary record also includes several statements from 
friends and family members describing their observations and 
experiences with the veteran over the years.  In essence, the 
letters described the frequent mood changes and the 
difficulty the veteran had maintaining employment.  

After reviewing the evidence of record, the Board concludes 
that the veteran's psychiatric disability picture does not 
warrant a rating higher than 50 percent since service 
connection was established.  The clinical findings do not 
show the frequency, severity, or duration of psychiatric 
symptoms necessary for a rating of 70 percent or higher under 
the criteria cited above.  The material question at issue is 
whether the veteran has sufficient occupational and social 
impairment to disrupt his performance of occupational tasks 
to the extent set forth in the rating criteria described 
above for a higher evaluation of 70 percent or greater.  38 
C.F.R. § 4.130 (2006).  

In this case, the veteran's reported symptomatology includes 
depressed mood, sleep disturbance, and occasional panic 
attacks.  The clinical findings on the two VA examinations 
and outpatient progress notes during the pendency of this 
appeal showed that he was cooperative and well oriented.  He 
was relevant, coherent, goal-directed, and organized.  His 
speech, while reported to be pressured on the two VA 
examinations, was normal when seen on an outpatient basis on 
at least two occasions since the last VA examination in 
January 2004.  There were no signs or symptoms of psychosis 
or delusional thinking and no evidence of obsessional rituals 
or illogical, obscure or irrelevant speech.  The veteran has 
no true suicidal ideations; near-continuous panic affecting 
the ability to function independently; impaired impulse 
control; spatial disorientation, or neglect of personal 
appearance or hygiene.  Although the veteran reported a 
history of two suicidal attempts on the two VA examinations, 
private hospital records in November 1999, showed that he 
report taking an overdose of medications to get attention, 
and that he knew that it wouldn't kill him.  

The GAF scores during the pendency of this appeal ranged from 
48 to 60.  The GAF score is an indicator of the examiner's 
assessment of the individual's overall functioning.  However, 
the Board is not required to assign a rating based merely on 
such score.  

A GAF score between 41 and 50 contemplates a level of 
impairment of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score between 51 to 60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994) 
(DSM-IV).  

Taking the GAF scores into consideration with all the 
pertinent evidence of record, including the veteran's 
relatively moderate symptoms of bipolar disorder and the lack 
of any significant social inadaptability, the Board does not 
find that the overall disability picture reflected in the 
evidence more nearly approximates the requirements for an 
evaluation in excess of 50 percent.  

A 70 percent evaluation requires deficiencies in most areas 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.  

Here, the record shows no findings or objective evidence of 
any of the criteria required for a 70 percent evaluation.  
There was no evidence of any symptoms such as thought 
disorder, psychosis, true suicidal ideation, obsessional 
rituals, near-continuous panic, impaired intellectual 
functioning, or impaired judgment.  On both VA examinations 
and the outpatient progress notes that addressed specific 
symptomatology, the veteran's thought process was goal 
directed, logical, and coherent.  He has been married for 
over 25 years and has a good relationship with his wife.  
Furthermore, he has been enrolled in college on a full-time 
basis since 2004, and at last report was maintaining a 3.7 
GPA.  

Accordingly, the Board concludes that the veteran does not 
meet or nearly approximate the level of disability required 
for an initial rating in excess of 50 percent for his bipolar 
disorder.  

Earlier Effective Date

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim reopened after final adjudication shall be fixed in 
accordance with the fact found, but shall not be earlier than 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2006).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2006).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p); 3.155 (2006).  

Additionally, VA Regulations provide that a determination on 
a claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected within one year of the date that notice of the 
determination is mailed to the claimant.  38 C.F.R. 
§§ 20.1103, 20.302 (2006).  

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award of disability compensation based on new and material 
evidence received after final disallowance shall be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(ii) (2006).  

The veteran contends that the effective date assigned for the 
50 percent evaluation for his bipolar disorder should be the 
date of his discharge from service since his current 
psychiatric problems are the same as what he had when he was 
discharged from service.  

In the instant case, service connection for a psychiatric 
disorder was initially denied by the RO in September 1990.  
The veteran expressed dissatisfaction with the rating 
decision and a statement of the case (SOC) was promulgated in 
December 1990.  However, the veteran did not respond to the 
SOC or otherwise indicate a desire to perfect an appeal 
within one year from the date of the letter notifying him of 
the denial of his claim.  As an appeal was not perfected 
within the prescribed period under 38 C.F.R. § 20.1103, this 
determination became final.  Thus, there is no basis to award 
an effective date for the 50 percent evaluation from the date 
of his original claim.  38 C.F.R. §§ 20.302(a), 20.1105 
(2006).  

A formal claim of service connection for a psychiatric 
disorder was received from the veteran in May 2002.  By 
rating action in March 2003, service connection was 
established for bipolar disorder, and a subsequent rating 
decision in September 2004 assigned a 50 percent evaluation, 
effective from May 24, 2002, the date of receipt of the 
veteran's reopened claim.  

The provisions of the law governing effective date of awards 
of benefits are clear.  The effective date of an award is 
generally the date of receipt of a claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  However, in the case 
such as this one, where the issue is one of new and material 
evidence, the effective date of an award of disability 
compensation is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii), and (r).  

In this case, the RO assigned an effective date of May 24, 
2002, the date of receipt of the veteran's request to reopen 
his claim of service connection, which is the earliest date 
allowable under the applicable criteria.  Consequently, the 
Board concludes that it has no alternative but to find that 
the veteran's claim for an effective date earlier than that 
allowable by law lacks legal merit and must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
appeal is denied.  

TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2006).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In the instant case, the veteran does not meet the schedular 
criteria for a total disability rating based on individual 
unemployability.  While he has a single disability ratable at 
50 percent, he has no other service-connected disabilities.  
Thus, he does not satisfy the required combined rating of 70 
percent or more to meet the threshold requirements for the 
requested benefit.  

Additionally, the Board finds that the record does not 
present any unusual factors that might serve as a predicate 
for a finding of unemployability.  Prior to his open heart 
surgery in July 2000, the veteran worked in sales full-time 
for some 25 years. He has an associate degree, has been 
enrolled in college on a full-time basis since 2004, and has 
maintained an excellent grade point average.  He has not been 
hospitalized for his bipolar disorder since 1999, and is 
there is no competent evidence that his only service-
connected disability, alone causes marked interference with 
employment.  

Accordingly, the Board finds that the evidence does not 
demonstrate that his service-connected bipolar disorder, when 
considered in association with his education and occupational 
background, renders him unable to secure or follow a 
substantially gainful employment.  


ORDER

An initial evaluation in excess of 50 percent for PTSD, is 
denied.  

Entitlement to an effective date earlier than May 24, 2002, 
for the grant of service connection for bipolar disorder, is 
denied.  

Entitlement to TDIU is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


